Title: To George Washington from Robert Carter Nicholas, 28 August 1756
From: Nicholas, Robert Carter
To: Washington, George



Dear Sir.
Williamsburg 28th Augt 1756

Since writing of the within Letter I’ve prevail’d with myself & Colo. Digges to wait on the Governour & represented Mr Roberts’s Case to him; he left the Matter entirely to us & agreed that he might be discharged if We could procure another Man to go up in his Room; this I’m afraid will not be in our Power; We have however pass’d our Words that Roberts shall surrender himself to you, to be disposed of as you think proper. If you

can’t discharge him without having another Man in his Stead & can’t employ him in some such Office as I’ve mentioned in my Letter I would to serve the poor young Man go as far as five or six Pounds in Hiring a Man in his Room, tho’ I imagine one may be got cheaper, & a more able Man for a Soldier too, as he will be discharged by the Act of Assembly the first of December. If the young Man should Want a few Necessaries, I will be Security for such as you think he can’t well do without. I am prompted to say thus much out of Regard to the Young Man & by no other Motive: When his Father dies he will have a pretty good Estate independent of wt he may think fit to give him, & make no Doubt but that, when he is able he will repay me Whatever I advance for him. I heartily Wish I could contribute to make your Office more agreeable to you than it seems to be as I shall be always well pleased to shew wi⟨th how⟩ much Regard I am, Dr Sir, Yr affte humble Servt

Robt C. Nicholas

